Citation Nr: 0921185	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant's income serves as a bar to entitlement 
to death pension benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.  He died in May 1995.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 determination of the RO in Jackson, 
Mississippi, that the appellant was not entitled to non-
service-connected death pension benefits due to excessive 
annual income.

In November 2008, the appellant and her daughter testified at 
a hearing at the St. Louis, Missouri, RO before the 
undersigned via video teleconference.  A transcript of the 
hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2008).  Payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271 (2008).  For the 
purpose of determining initial entitlement, the monthly rate 
of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 
C.F.R. § 3.273(a).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c).

Basic entitlement to pension exists if, among other things, 
the claimant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21.  The maximum annual pension 
rate is adjusted from year to year.  The appellant's claim 
was received in January 2007.  Effective in December 2006, 
the income limit for a spouse without a dependent child was 
$7,329; effective in December 2007 it was $7,498; and 
effective in December 2008 it was $7,933.

Certain unreimbursed medical expenses may be excluded from 
countable income for the same 12-month annualization period 
to the extent they were paid.  To be considered, the total 
expense must be in excess of five percent of the MAPR.  
38 C.F.R. § 3.272.  Effective in December 2006, five percent 
of the MAPR was $366; effective in December 2007 it was $375; 
and effective in December 2008 it was $397.

The record reflects, and the appellant has confirmed, that 
her only income is $731 per month in Social Security 
Administration (SSA) benefits.  She testified that 
previously, it was $690 per month.  The current amount paid, 
when annualized, is $8,772, well above the income limits of 
any year during the appellate period.  The problem arises in 
association with unreimbursed medical expenses.  The 
appellant testified that she requires extensive medical care 
because she is a diabetic.  According to her hearing 
testimony, visits to physicians were covered by Medicare.  
She, however, had to pay the entire cost of prescription 
medication.  The record is not clear with respect to the 
annual cost of prescription medication and other supplies 
necessary for the care of diabetes mellitus.  The RO should 
request from the appellant detailed information as to the 
monthly cost of medication and diabetes mellitus-related 
equipment in order that an accurate annual income calculation 
be possible.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain verification from the Social 
Security Administration of the amount 
that the appellant was paid each month 
since December 2006.

2.  Ask the appellant to provide an 
itemized report regarding monthly 
prescription drug expenses and any other 
monthly expenses related to supplies 
necessary for the treatment of her 
diabetes mellitus.

3.  Readjudicate the claim in light of 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

